Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David J. Goren on 05/05/2021.
The application has been amended as follows: 
Claim 13, lines 11-14 have been changed from: “that is positioned before the laser beam along a second axis perpendicular to the first axis, and lamps of the second array are positioned and configured to heat-treat zones in a second stripe of the two parallel stripes that is positioned after the laser beam along the second axis”, to “that is positioned before the energy beam along a second axis perpendicular to the first axis, and lamps of the second array are positioned and configured to heat-treat zones in a second stripe of the two parallel stripes that is positioned after the energy beam along the second axis”. (Emphasis Added)

Allowable Subject Matter
Claims 13-15, 17, 20, 22-24, 26, and 28-31 are allowed.
The following is an examiner’s statement of reasons for allowance: There is no teaching or proper combination in the art of an additive manufacturing system comprising a plurality of independently controllable lamps arranged in a first and second linear array with a controller configured to cause a plurality of the independently 

The closest prior art is Ng (US-20170021419), which teaches an additive manufacturing system with an energy source configured to generate an energy beam, a plurality of independently controllable lamps, and a controller coupled to the energy source to cause the energy beam to fuse a portion of the feed material in the pre-defined pattern. However, Ng does not teach the plurality of independently controllable lamps arranged in a first and second linear array with a controller configured to cause a plurality of the independently controllable lamps to selectively pre-heat prior to fusing the portion or heat-treat after fusing a portion of the outermost layer of material including a pre-defined pattern. The first array being positioned before a laser in order to pre-heat zones and the second array positioned after a laser in order to heat-treat zones.

While one of ordinary skill in the art could attempt to use Maekawa (US-2004175451) and Swaminathan (US-20160379851) in order to modify Ng, parts of this combination are lacking proper motivation, and the combination would still be missing the limitation of a plurality of the independently controllable lamps selectively pre-heating prior to fusing the portion and another plurality heat-treating after fusing a portion of the outermost layer of material including a pre-defined pattern. Both of these deficiencies can be seen explained in the applicant arguments/remarks in the after-final .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrien J Bernard whose telephone number is (571)272-1384.  The examiner can normally be reached on M-R, from 7:30a.m.-4:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/A.B./Examiner, Art Unit 1741                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748